Citation Nr: 1809321	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-24 045A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to June 1972, with additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Waco, Texas.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Veteran has claimed entitlement to service connection for PTSD, the record shows he has also been diagnosed with depression.  Accordingly, the Board has broadly characterized the psychiatric claim as reflected on the title page. 

In February 2015, the RO certified the issue of "eligibility for treatment for PTSD" pursuant to 38 U.S.C.A. § 1702 to the Board.  According to a June 2012 summary of a telephone conference with the Veteran's former representative, the representative noted that the Veteran was receiving treatment from VA for his psychiatric symptoms, and stated that the issue should therefore be withdrawn.  The claim was not addressed by the Veteran or his representative at his November 2016 hearing before the undersigned.  A review of the record shows the Veteran has continued to receive outpatient treatment for his psychiatric symptoms by VA providers throughout the period of the claim.  Under these circumstances, the Board finds the issue of eligibility for treatment under 38 U.S.C.A. § 1702 is moot.  Therefore, the Board will not address the issue.

The Veteran's claims for service connection for type II diabetes mellitus, hypertension, and bilateral hearing loss were first denied in an August 2009 rating decision.  The diabetes claim was denied on the bases that there was no evidence of in-service herbicide exposure or that the condition, diagnosed many years after service, was incurred in or related to service.  The hypertension claim was denied on the basis that there was no evidence the condition was diagnosed in service or within one year of discharge.  The hearing loss claim was denied on the basis the Veteran's service treatment records (STRs) did not show he had hearing loss at discharge.  The Veteran did not appeal the August 2009 decision, and thus, it became final.  See 38 C.F.R. § 3.156(b) (2017).  In connection with the Veteran's claims to reopen, he has argued that he was exposed to herbicides in Taiwan and that his diabetes was present prior to his official diagnosis.  He has also argued that his hypertension is secondary to his diabetes, and that he noticed his hearing loss during service.  Based on the foregoing, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claims.  See 38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during service, including Agent Orange, nor is there probative evidence of direct exposure to herbicides.

2.  A preponderance of the evidence of record is against a finding that the Veteran exhibited diabetes in service or within one year after discharge from service, or that such condition is otherwise related to service.

3.  With regard to hypertension, the Veteran has specified his sole contention is that the condition is secondary to his type II diabetes mellitus; he has not contended the condition was incurred in service or within one year after discharge.


CONCLUSION OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).
 
For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307  (a)(6)(iii) (2017); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam" an appellant must demonstrate actual duty or visitation by the veteran in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017); VAOPGCPREC 27-97.  These provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307 (a)(6)(iv) (2017).  In addition, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand. 

Most recently, VA regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 U.S.C. 1116 (a)(3) (West 2015); 3.307(6)(v) (2017).  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Id.

The regulations have not extended the presumption of herbicide exposure to veterans serving in Taiwan, and VA has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Taiwan.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board also notes that both type II diabetes mellitus and hypertension are considered "chronic diseases" under 38 C.F.R. § 3.309 (a).  Thus, pursuant to 38 C.F.R. § 3.307(a)(3), presumptive service connection is warranted if either condition manifested to a compensable degree within one year from the date of separation from service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Type II diabetes mellitus

As an initial matter, the Board will address the Veteran's claim for service connection on a direct basis.  In this regard, the earliest medical evidence of record showing a diabetes diagnosis is dated in 2004.  At his November 2016 hearing, however, the Veteran stated he was diagnosed in 1998, at which time his physician informed him he may have already had the condition for as long as 10 years.  

After a review of the Veteran's STRs, the Board notes there are no complaints or treatment related to diabetes or blood sugar issues.  As noted above, the Veteran does not contend the condition was present in service.  The Board next notes that even if the Veteran's recollection of a 1998 diagnosis is presumed accurate, this diagnosis was made more than 25 years after the Veteran's discharge.  The Board next notes that no medical professional has attributed the development of the Veteran's diabetes to service.  Upon a review of the foregoing, the Board finds service connection for type II diabetes mellitus is not warranted on a direct basis.

With regard to presumptive service connection, the Veteran has not contended he served in Vietnam, Korea, or Thailand.  Instead, he has explained that while stationed at Ching Chuan Kang Air Base in Taiwan, between April 1969 and November 1970, he was assigned work in aircraft hangar bays performing plumbing and other tasks.  In a June 2012 brief, the Veteran's representative stated the Veteran believed he was exposed to herbicides in the course of his work in the hangar bays, as the planes stored and maintained there made routine runs in and out of Vietnam, and were "quite possibly" used to disperse various herbicides.

The Board notes, again, that the presumption of herbicide exposure was recently extended to certain Air Force personnel who worked with C-123 aircraft.  See 38 C.F.R. § 3.307(6)(v) (2017).  However, again, the presumption was extended only to those with "an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft."  Id.  In this regard, the Board first notes the Veteran has not specified that C-123 aircraft were present at his air base in Taiwan.  In addition, the Veteran's personnel records show his specialty was in plumbing.  There is no indication he regularly and repeatedly operated, maintained, or worked as a crew member onboard a C-123 or any other aircraft.  As such, the Board finds presumptive service connection for diabetes on the basis of presumptive herbicide exposure under § 3.307(6)(v) is not warranted.

With regard to proof of direct exposure to herbicide agents, the Board again notes that the Veteran has argued the aircraft hangars he worked in stored planes that "quite possibly" transported herbicides.  The Veteran has not contended he was ever in direct contact with herbicides or even that he was ever certain that the planes he worked in proximity to were used to transport or disperse them.  Conversely, in an October 2012 memorandum, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator noted that a review of a Department of Defense list documenting herbicide usage outside of Vietnam did not include Taiwan at all.  After consideration of the foregoing, the Board finds a preponderance of the evidence weighs against a finding that the Veteran was exposed to herbicide agents during his service in Taiwan.

In summary, the Veteran's STRs do not show diabetes was present in service.  Treatment records and the Veteran's statements show the disability was not present until many years after service.  No competent medical opinion links the Veteran's diabetes to his service.  The Veteran is not presumed to have been exposed to herbicides and there is insufficient evidence of direct exposure to herbicides.  Accordingly, the Board finds that a preponderance of the evidence weighs against the claim for service connection for type II diabetes, and thus, that the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

At his November 2016 hearing, the Veteran made clear he was claiming entitlement to service connection for hypertension solely on a secondary basis.  Specifically, he claimed the condition was caused or aggravated by his type II diabetes mellitus.  As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  As discussed above, the Board has determined the claim for service connection for type II diabetes mellitus must be denied.  As such, secondary service connection for hypertension is not warranted.  This follows because the claims for hypertension is based on a secondary theory of service connection and therefore service connection must first be established for diabetes mellitus before secondary service connection may be considered for hypertension.  Because entitlement to service connection has been denied for diabetes mellitus, any claim of entitlement to service connection on a secondary basis is moot as a matter of law.  38 C.F.R. § 3.310.

In light of the evidence of record the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension is related to any service-connected disability.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54  


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board notes at the outset that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Acquired psychiatric disorder

The Board first notes that service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

The Veteran's treatment records show he has been diagnosed with PTSD.  He has contended his PTSD is related to two in-service incidents.  First, he asserted he saw a fellow service member bitten by a rattlesnake during basic training, leading to his death.  Second, he asserted while stationed in Taiwan, he witnessed a fellow service member being struck in the head with a rock and falling into a ditch during a protest and/or riot, which caused his death or a serious injury.

Thus far, credible supporting evidence that these claimed stressors occurred has not been obtained.  Specifically, in August 2009 and August 2010 memorandums, VA personnel determined there was insufficient information required to corroborate the Veteran's claimed stressors or to warrant a request to the JSRRC for verification of the stressors.

The Veteran subsequently provided further information related to his claimed stressors.  Specifically, at his November 2016 hearing, the Veteran stated the incident involving the rattlesnake occurred during basic training at Lackland Air Force Base sometime between April 1969 and June 1969.  He stated the second incident took place at Ching Chuan Kang Air Force Base in the summer of 1970, at which time he was serving with the 6217 "civil engineers group."

The Board finds the information submitted by the Veteran is sufficient to warrant a JSRRC request for verification.

The Board also notes that in addition to PTSD, the Veteran has been diagnosed with depression.  However, no VA examination or opinion has been obtained with regard to the etiology of this condition.  As such, the Board finds that pursuant to McLendon, referenced above, a VA examination and opinion should be obtained in order to address the etiology of all present acquired psychiatric disorders.



Bilateral hearing loss

In November 2012, a VA examiner determined the Veteran did not have hearing loss in either ear for VA purposes.  See 38 C.F.R. § 3.385 (2017).  However, at his November 2016 hearing, the Veteran continued to assert he has bilateral hearing loss.  He contended that he noticed his hearing loss during service, and he attributed it to the use of motor-driven plumbing equipment as well as weapons training.  The Veteran further asserted he was under the treatment of a private "ear doctor."

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran the opportunity to submit any available private medical records and to provide him with a contemporaneous VA examination to address the etiology of any present hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the JSRRC Coordinator to submit a request for corroboration of the Veteran's claimed in-service stressors (described in the body of the remand, above) to JSRRC and/or any other appropriate source.
 
2.  Afford the Veteran the opportunity to identify or submit any additional private treatment records related to his treatment for hearing loss.  If the Veteran identifies but does not provide such records, undertake appropriate efforts to obtain them.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim. 

With respect to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must address the Veteran's contentions that his psychiatric symptoms are related to witnessing (1) the death of a fellow service member from a rattlesnake bite during basic training, and (2) the injury or death of another fellow service member who was hit in the head with a rock during a protest or riot, while the Veteran was stationed in Taiwan.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 2 above, afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

If hearing loss is present for VA purposes, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the hearing loss in either or both ears had its onset during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must address the Veteran's lay statements to the effect that he noticed the onset of his hearing loss during service after using loud, motor-driven plumbing equipment, and firing weapons, both without hearing protection.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


